Citation Nr: 1510238	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  07-12 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Los Angeles, California


THE ISSUE

1.  Whether a timely substantive appeal was perfected from a January 2003 rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizophrenic reaction.  

2.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizophrenic reaction.  

3.  Whether a timely substantive appeal was perfected from a January 2003 rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals.  

4.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals.  

5.  Entitlement to service connection for low back injury residuals.


REPRESENTATION

Appellant represented by:	M. Viterna, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel
INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from June 1966 to March 1967.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Los Angeles, California, Regional Office (RO) which determined that the Veteran's October 2004 Appeal to the Board (VA Form 9) from the determination that new and material evidence had not been received to reopen his claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals was untimely.  In September 2009, the Board dismissed the Veteran's appeal for lack of jurisdiction.  The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  

In April 2011, the Court vacated the September 2009 Board decision and remanded the Veteran's appeal to the Board for adjudication.  In December 2011, the Board determined that the Veteran's October 2004 Appeal to the Board (VA Form 9) was untimely and dismissed the Veteran's appeal.  The Veteran again appealed to the Court.  

In March 2013, the Court granted the Parties' Joint Motion for Remand (JMR); vacated the December 2011 Board decision, and remanded the Veteran's appeal to the Board for additional action.  The Board has reviewed the physical claims file and both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  

The issue of whether there was clear and unmistakable error in the April 1968 rating decision has been raised by the Veteran but has not yet been adjudicated.  This issue is referred for appropriate action.  

The issues of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizophrenic reaction and service connection for a recurrent lumbar spine disorder to include low back injury residuals are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  In January 2003, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals.  The Veteran was informed in writing of the decision and his appellate rights in January 2003.  In February 2003, the Veteran submitted a notice of disagreement (NOD).  

2.  In December 2003, the RO issued a statement of the case (SOC) to the Veteran which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals.  

3.  In October 2004, the Veteran submitted an Appeal to the Board (VA Form 9) decision from the determination that new and material evidence had not been received to reopen his claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals.  The VA Form 9 was received by the RO on November 9, 2004.  

4.  The Veteran's psychiatric disorder is manifested by "deficiencies of concentration, persistence, or pace resulting in failure to complete tasks in a timely manner in work settings or elsewhere" which precluded him from submitting his substantive appeal in a timely manner.  

5.  In March 1999, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals.  The Veteran was informed in writing of the adverse determination and his appellate rights in March 1999.   The Veteran did not subsequently submit a NOD with the decision.  

6.  The additional documentation submitted since the March 1999 rating decision is new and material and raises a reasonable possibility of substantiating the Veteran's claim.  


CONCLUSIONS OF LAW

1.  A timely substantive appeal was perfected from the January 2003 RO decision which determined that new and material evidence had not been submitted to reopen his claim of entitlement to service connection for an undifferentiated-type schizophrenic reaction.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  

2.  A timely substantive appeal was perfected from the January 2003 RO decision denying service connection for low back injury residuals.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2014).  

3.  The March 1999 rating decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

4.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for low back injury residuals has been presented.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a) (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a Veterans Claims Assistance Act of 2000 (VCAA) notice, as required by 38 U.S.C.A. § 5103, must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate his claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  In this decision, the Board finds that the Veteran submitted a timely substantive appeal from the January 2003 rating decision which determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both an undifferentiated-type schizoaffective reaction and low back injury residuals; remands the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizoaffective reaction; and reopens and remands the Veteran's claim of entitlement to service connection for low back injury residuals.  As such, no discussion of VA's duty to notify and to assist is necessary.  


II.  Timeliness of the October 2004 Substantive Appeal 

The Veteran asserts that he failed to submit his substantive appeal from the January 2003 rating decision denying his application to reopen his claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals in a timely manner due to his psychiatric disability and requests that the time period in which to file a substantive appeal be equitably tolled.  

Appellate review will be initiated by a NOD and completed by a substantive appeal after a SOC is furnished to the Veteran.  The SOC will be issued to the Veteran.  He will be afforded a period of 60 days from the date the SOC is mailed to file his substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.  A substantive appeal consists of a properly completed Appeal to the Board (VA Form 9) or correspondence containing the necessary information.  38 C.F.R. § 20.202.  The substantive appeal must be filed within 60 days from the date that the RO mails the SOC to the Veteran or within the remainder of the one year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  The date of mailing of the SOC will be presumed to be the same as the date of the SOC and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 C.F.R. § 20.302. 

The doctrine of equitable tolling, when applicable, may be employed to toll a statute of limitations.  The filing of a substantive appeal is subject to equitable tolling.  Hunt v. Nicholson, 20 Vet. App. 519, 524 (2006).  The Court has clarified that equitable tolling can be applied in situations where circumstances precluded a timely filing such as a mental illness rendering one incapable of handling one's own affairs or other extraordinary circumstances beyond one's control.  Bove v. Shinseki, 25 Vet. App. 136, 140 (2011).  

In January 2003, the RO determined that new and material evidence had not been received to reopen the Veteran's claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals.  The Veteran was informed in writing of the decision and his appellate rights in January 2003.  In February 2003, the Veteran submitted a NOD.  In December 2003, the RO issued a SOC to the Veteran which addressed the issues of whether new and material evidence had been received to reopen the Veteran's claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals.  

In October 2004, the Veteran submitted an Appeal to the Board (VA Form 9) decision from the determination that new and material evidence had not been received to reopen his claims of entitlement to service connection for both an undifferentiated-type schizophrenic reaction and low back injury residuals.  The VA Form 9 was received by the RO on November 9, 2004.  That date is neither within the 60 days from the date of the mailing of the SOC to the Veteran nor the remainder of the one year period from the date of mailing of the notification of the January 2003 rating decision.  Therefore, it is necessary to address whether equitable tolling is applicable to the instant appeal.  

In his September 2012 Appellant's Brief, the Veteran's attorney advances that the Veteran has a severe mental illness which prevented him from submitted a timely substantive appeal.  A November 1999 Social Security Administration (SSA) Psychiatric Review Form indicates that the Veteran was diagnosed with paranoid schizophrenia and an affective disorder manifested by "deficiencies of concentration, persistence, or pace resulting in failure to complete tasks in a timely manner in work settings or elsewhere."  

The Veteran's psychiatric disability has been specifically found to be manifested by symptoms which preclude completion of "tasks in a timely manner."  The Board finds that this case is one in which the doctrine of equitable tolling should be applied.  Therefore, the Board concludes that the Veteran's October 2004 substantive appeal was timely.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  

III.  Application to Reopen the Veteran's Claim for 
Service Connection for Low Back Injury Residuals

Generally, absent the filing of a NOD within one year of the date of mailing of the notification of the initial review and determination of a veteran's claim and the subsequent filing of a timely substantive appeal, a rating determination is final and is not subject to revision upon the same factual basis except upon a finding of clear and unmistakable error (CUE).  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 20.200, 20.300, 20.1103 (2014).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a) create a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010); Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

Where documents are within VA's control and could reasonably be expected to be a part of the record, such documents are, in contemplation of law, before VA and should be included in the record.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

In April 1968, the RO denied service connection for low back injury residuals as the Veteran's "last examination did not show [his in-service back injury] caused any permanent disability."  In May 1968, the Veteran was informed in writing of the adverse decision and his appellate rights.  The Veteran did not submit a NOD with the decision.  

The evidence considered by the RO in formulating the April 1968 rating decision may be briefly summarized.  The Veteran's service treatment records reflect that he complained of back pain after slipping in the shower.  The report of his January 1967 physical examination for service separation states that the Veteran reported having received "a 1-V deferment for a back injury in October 1965" and was found to exhibit a normal spine.  The report of a March 1968 VA examination for compensation purposes states that a diagnosis of "residuals, back injury, not found at this examination" was advanced.  

New and material evidence pertaining to the issue of service connection for low back injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the April 1968 rating decision.  Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The Veteran subsequently sought to reopen his claim of entitlement to service connection.  In March 1999, the RO determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals.  The Veteran was informed in writing of the adverse decision and his appellate rights in March 1999.  The Veteran did not subsequently submit a NOD with the determination.  

The additional documentation upon which the March 1999 RO determination was reached included photocopies of the Veteran's service treatment records and VA clinical documentation dated between September 1998 and November 1998 reflecting that the Veteran was seen for chronic low back pain.  

New and material evidence pertaining to the issue of service connection for low back injury residuals was not received by VA or constructively in its possession within one year of written notice to the Veteran of the March 1999 rating decision.  Therefore, that decision became final. 38 C.F.R. § 3.156(b).  

The additional documentation received since the March 1999 RO determination includes the Veteran's November 2002 application to reopen his claim of entitlement to service connection.  In his application, the Veteran advanced that: "my induction had been postponed because of a back injury" and "[at Fort Polk, Louisiana], I reinjured my back in a fall and went through much unsuccessful therapy."  The Veteran's application and the lay statements contained therein are of such significance that they raise a reasonable possibility of substantiating his claim for service connection when considered with the previous evidence of record.  As new and material evidence has been received, the Veteran claim of entitlement to service connection for low back injury residuals is reopened.  


ORDER

A timely substantive appeal was perfected from the January 2003 RO decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizoaffective reaction. 

A timely substantive appeal was perfected from the January 2003 RO decision determining that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for low back injury residuals.  

The Veteran's application to reopen his claim of entitlement to service connection for low back injury residuals is granted.  


REMAND

Undifferentiated-type Schizoaffective Reaction 

The report of the Veteran's July 1965 pre-induction physical evaluation notes that no psychiatric abnormalities were identified.  A January 1967 Army Medical Evaluation Board report states that the Veteran was diagnosed with undifferentiated-type schizoaffective reaction which existed prior to active service and was not aggravated therein.  The April 1968 RO rating decision denied service connection for an undifferentiated-type schizophrenic reaction as the Veteran's "nervous condition is neither a new condition which first developed during service, nor an old one which was made worse."  The RO did not address the presumption of soundness under 38 U.S.C.A. §§ 1111; 38 C.F.R. § 3.304 (A veteran who served after December 31, 1946 is presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious and manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.)  

In a May 2003 statement the Veteran indicated that his "condition for the past 36 years has only gotten worse.  I was never afflicted with psychological problems until I was hospitalized while serving in the US Army.  How can my problems not be service connected?"  In his October 2004 Appeal to the Board (VA Form 9), the Veteran asserts that service connection for an acquired psychiatric disorder is warranted as he "was never diagnosed with mental health issues before my Army service, only while in service was this the case, with aggravation caused by experimentation by Army staff of an unethical manner while at Letterman Army Hospital in 1966-67."  Given the Veteran's psychiatric impairment address discussed in the decision above, it is evident that the Veteran has advanced, albeit inarticulately, a claim of CUE in the April 1968 rating decision denying service connection for an undifferentiated-type schizoaffective reaction.  That issue is inextricably intertwined with the certified issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizoaffective reaction given that the latter claim is postulated upon the finality of the prior rating decisions.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (noting that two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  

Lumbar Spine Disorder

In light of its reopening above, the Veteran's claim for service connection for a recurrent lumbar spine disorder is to be adjudicated on the merits following a de novo review of the entire record.  

The Veteran asserts that service connection for a recurrent lumbar spine disorder is warranted as he sustained the claimed disorder as the result of an in-service fall or, in the alternative, aggravated his pre-existing back disorder in the fall.  

The Veteran has not been afforded a recent VA examination which addresses the nature and etiology of his claimed recurrent lumbar spine disorder and its relationship, if any, to his period of active service including his documented in-service fall.  VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA clinical documentation dated after February 2008 is not of record.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment of his claimed recurrent lumbar spine disorder including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran after February 2008.  

3.  Schedule the Veteran for a VA spine evaluation in order to determine the nature and etiology of his claimed recurrent lumbar spine disorder and its relationship, if any, to active service.  All indicated tests and studies should be accomplished and the findings then reported in detail.  If no recurrent lumbar spine disorder is identified, the examiner should specifically state that fact.  

The examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified recurrent lumbar spine disorder had its onset during active service; is related to the Veteran's in-service fall; or otherwise originated during active service.  

If any identified recurrent lumbar spine disorder is determined to have existed prior to service entrance, the examiner should advance an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that such pre-existing disability was aggravated (increased in severity) during active service.  If the identified lumbar spine disorder increased in severity during active service, then the examiner should address whether the evidence clearly and unmistakably demonstrates that the increase was due to the natural progression of the disability.  

All relevant medical records, including the claims file, must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  

4.  Adjudicate the issue of whether the April 1968 rating decision denying service connection for an undifferentiated-type schizophrenic reaction was clearly and unmistakably erroneous.  The Veteran and his attorney should be informed in writing of the resulting decision and associated appellate rights.  The issue is not on appeal unless there is both a NOD and a substantive appeal as to that issue.  

5.  Then adjudicate the issue of service connection for a recurrent a lumbar spine disorder on a de novo basis and readjudicate the issue of whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for an undifferentiated-type schizophrenic reaction.  If the benefits sought on appeal remain denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the SOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


